Title: From George Washington to John Hancock, 21 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt the 21st 1776

Inclosed I have the Honor to transmit you a Copy of my Letter to Lord Howe as well on the Subject of a Genl Exchange of prisoners in the Naval Line, as that of Lieutt Josiah in particular, and of his Lordships Answer, which for Its matter and manner, is very different from Genl Carletons Orders which were forwarded Yesterday.
The Situation of the Armies being the same, as when I had the pleasure of addressing you last, I have Nothing special to communicate on that head, nor more to add, than that I am with all possible respect Sir Your Most Obedt Servt

Go: Washington

